Petition for Writ of Mandamus Denied and Opinion filed March 20, 2003








Petition for Writ of Mandamus Denied and Opinion filed
March 20, 2003.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00120-CV
____________
 
IN RE HOWARD VANZANDT WILLIAMS, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On January 30, 2003, relator,
an inmate, filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221; see also Tex. R. App. P. 52.  In his petition, relator
seeks to compel the Hon. Ben Hardin, presiding judge of the 23rd District Court
of Brazoria County, to rule on various motions filed in cause number 11064*100.
We deny relator=s petition for writ of mandamus.
 
PER CURIAM
 
 
Petition Denied
and Opinion filed March 20, 2003.
Panel consists of
Chief Justice Brister and Justices Hudson and Fowler.